Name: Council Decision (EU) 2019/664 of 15 April 2019 amending Decision No 940/2014/EU as regards products eligible for exemption from or a reduction in dock dues
 Type: Decision
 Subject Matter: taxation;  overseas countries and territories;  European Union law;  regions and regional policy;  economic conditions;  international trade
 Date Published: 2019-04-26

 26.4.2019 EN Official Journal of the European Union L 112/21 COUNCIL DECISION (EU) 2019/664 of 15 April 2019 amending Decision No 940/2014/EU as regards products eligible for exemption from or a reduction in dock dues THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 349 thereof, Having regard to the proposal from the European Commission, After transmission of the draft legislative act to the national parliaments, Having regard to the opinion of the European Parliament (1), Acting in accordance with a special legislative procedure, Whereas: (1) Council Decision No 940/2014/EU (2) authorises the French authorities to apply exemptions or reductions to dock dues for products produced locally in the French overseas departments and listed in the Annex to that Decision. The maximum authorised tax differential is, depending on the products and the overseas department in question, 10, 20 or 30 percentage points. (2) Pursuant to Decision No 940/2014/EU, on 12 February 2018 the French authorities presented to the Commission a report on the application of the tax arrangements provided for in that Decision. Specific evaluation reports for each of the French outermost regions accompanied by requests to adapt the list of products eligible for differentiated taxation were sent on 15 March 2018 for French Guiana, Martinique and Guadeloupe, on 4 June 2018 for RÃ ©union and, without a request to adapt the list, on 28 August 2018 for Mayotte. An additional request for the inclusion of a new product on the list was made for French Guiana on 26 October 2018. (3) On the basis of the report presented on 12 February 2018 by the French authorities, the Commission presented to the Council the report as provided for in Decision No 940/2014/EU and a proposal for amendments to that Decision. Those proposed amendments concern Martinique, Guadeloupe, French Guiana and RÃ ©union, and consist of the inclusion of new products on the list and of an increase, for certain products, of the authorised differential. (4) In the case of French Guiana, the Combined Nomenclature codes should be updated in the Annex to Decision No 940/2014/EU. (5) The adaptation of the lists is justified in each case in view of the additional costs of locally produced products compared with equivalent imported products produced in the Union. (6) The adaptations that should be made are mostly to be entered on the lists in the Annex to Decision No 940/2014/EU for products which were already produced locally in 2014 and for which no application for inclusion on lists had been submitted in 2014. (7) In French Guiana the products concerned are cement (product 2523 29 00) and wooden furniture (products 9403 30, 9403 50 00, 9403 60 and 9403 90 30). (8) In Martinique the products concerned are some plastic pellets (product 3907 61 00) and cold rooms (product 8418 69 00). (9) In Guadeloupe the products concerned are some meats (product 0210 12 19), some sauces (product 2103 90 90), denatured ethyl alcohol (product 2207 20 00), some fertilisers (products 2833, 2834 and 2836), some cosmetics (products 3303 00 90 and 3304 99 00), some cooling liquids (product 3820 00 00) and paper and paperboard boxes and cases (product 4819 10 00). (10) In RÃ ©union the products concerned are some printed products (product 4911 99), some hygiene products (products 4818 20 10 and 4818 20 91), some spare parts for vehicles (products 8511 40 00, 8511 50 00 and 8511 90 00), some ventilation ducts and their accessories (products 7306 30 80, 7306 61 92 and 7307 99 80), solar water heaters (product 8419 90 85), some fertilisers (product 3102 10 90) and some tomato purÃ ©es (product 2002 90 11). (11) In the agricultural sector, requests for inclusion or reclassification on lists are motivated by the need for local producers to diversify their production in order better to cope with the vagaries of the weather. The products which should be entered on the lists in the Annex to Decision No 940/2014/EU for Martinique are certain vegetables (products 0709 30 00, 0709 40 00, 0709 93 90 and 0714) and avocados (product 0804 40 00), for Guadeloupe pineapples (product 0804 30) and peppers (product 0904 22 00) and for RÃ ©union onions (product 0703 10 19) and garlic (product 0703 20 00). In addition, for Martinique, some vegetables (product 0706), some peppers (product 0709 60), pineapples (product 0804 30) and citrus fruits (product 0805) should be reclassified on list B. (12) For certain products already entered on the lists in the Annex to Decision No 940/2014/EU the maximum differential concerned should either be extended to subheadings of the Combined Nomenclature to which it does not apply at present, or increased. (13) In Martinique yoghurts (product 0403 10) and some plastic construction products (product 3925) should be reclassified from list B to list C, while frozen vegetables (product 0710), prefabricated buildings (product 9406), some items of jewellery (products 7113 and 7117) and solar water heaters (product 8419 19) should be reclassified from list A to list B. (14) In Guadeloupe, all prepared or preserved meat (product 1602) and not just products under heading 1602 41 10, all prepared or preserved fish (product 1604 20) and not just prepared or preserved salmon (product 1604 20 10) and, with regard to fertilisers, products under headings 3102, 3103, 3104 and 3105, and not just subheadings 3102 90, 3103 90, 3104 20 and 3105 20, should be entered on list B. Yoghurts (product 0403 10), some non-alcoholic beverages (products 2202 10 00 and 2202 99 19) and some building materials (products 3925 10 00 and 3925 90 80) should also be reclassified from list B to list C. (15) In the agri-food industry in RÃ ©union, sugar (product 1701), canned tomatoes (product 2002 10) and some coatings (product 3214 10 90) should be reclassified from list A to list C, some canned dried vegetables (products 2005 51 00 and 2005 99 80), some paints (products 3208 and 3209), polyethylene films and bags (products 3920 10 and 3923 21), and some boxes and cartons (product 4819 20 00) should be reclassified from list B to list C, and some fruit purÃ ©es (product 2007 99 50) should be reclassified from list A to list B. (16) In Martinique, an error concerning the tariff heading entered on the list in the Annex to Decision No 940/2014/EU should be corrected and heading 2204 29 should be replaced by heading 2204 21. (17) Products for which local production did not exist in 2014 but for which it has since started or for which there are specific plans to commence operations in the near future should be entered on the lists of products eligible for differentiated taxation. In French Guiana, the products in question are derived from screen printing activities such as printed jackets (product 6110 30 91), printed baby accessories (product 6111 20 90), printed raincoats (product 6201 19 00), printed dresses (product 6204 42 00), printed household linen (product 6302 91 00), printed caps (product 6505 00 30), printed mugs (product 6912 00) and energy wood (product 4401 12 00). In Guadeloupe, the products concerned are some beers (product 2203), some waters not containing sugar (product 2201 10 90) and some filtering or purifying machinery (product 8421 21 00). In RÃ ©union, the products in question are certain hygiene products (product 4818 90 10). (18) Decision No 940/2014/EU should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision No 940/2014/EU is amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Union. Article 3 This Decision is addressed to the French Republic. Done at Luxembourg, 15 April 2019. For the Council The President P. DAEA (1) Opinion of 27 March 2019 (not yet published in the Official Journal). (2) Council Decision No 940/2014/EU of 17 December 2014 concerning the dock dues in the French outermost regions (OJ L 367, 23.12.2014, p. 1). ANNEX The Annex to Decision No 940/2014/EU is amended as follows: 1. Part A is amended as follows: (a) the following products are inserted in point 1: 0904 22 00, 2103 90 90, 2207 20 00, 3820 00 00, 4819 10 00; (b) product 2523 29 00 is inserted in point 2; (c) point 3 is amended as follows: (i) the following products are inserted: 0709 30 00, 0709 40 00, 0709 93 90, 0804 40 00, 0714, 8418 69 00; (ii) the following products are deleted: 0706, 0709 60, 0804 30, 0805, 0710, 7113, 7117, 8419 19, 9406; (d) point 5 is amended as follows: (i) the following products are inserted: 3102 10 90, 8511 40 00, 8511 50 00, 8511 90 00; (ii) the following products are deleted: 1701, 2002 10, 2007 99 50, 3214 10 90; 2. Part B is amended as follows: (a) point 1 is amended as follows: (i) the following products are inserted: 0210 12 19, 0804 30, 16 02, 1604 20, 2201 10 90, 2833, 2834, 2836, 3102, 3103, 3104, 3105, 3303 00 90, 3304 99 00; (ii) the following products are deleted: 0403 10, 1602 41 10, 1604 20 10, 2202 10 00, 3102 90, 3103 90, 3104 20, 3105 20, 3925 10 00, 3925 90 80; (b) point 2 is amended as follows: (i) the following products are inserted: 0303 59, 0305 31 00, 0305 44 90, 0305 52 00, 0305 53 90, 0305 54 90, 0305 59 85, 0305 64 00, 4418 91 00, 4418 99, 6110 30 91, 6111 20 90, 6201 19 00, 6204 42 00, 6302 91 00, 6505 00 30, 6912 00, 9403 30, 9403 50 00, 9403 60, 9403 90 30; (ii) the following product is deleted: 0305 59 80; (c) point 3 is amended as follows: (i) the following products are inserted: 3907 61 00, 0706, 0709 60, 0710, 0804 30, 0805, 7113, 7117, 8419 19, 9406; (ii) the following products are deleted: 0403 10, 3925; (d) point 5 is amended as follows: (i) the following products are inserted: 0703 10 19, 0703 20 00, 2002 90 11, 2007 99 50, 4911 99, 4818 20 10, 4818 20 91, 4818 90 10, 7306 30 80, 7306 61 92, 7307 99 80, 8419 90 85; (ii) the following products are deleted: 2005 51 00, 2005 99 80, 3208, 3209, 3920 10, 3923 21, 4819 20 00; 3. Part C is amended as follows: (a) the following products are inserted in point 1: 2203, 8421 21 00, 0403 10, 2202 10 00, 2202 99 19, 3925 10 00, 3925 90 80; (b) point 2 is amended as follows: (i) the following products are inserted: 4401 12 00, 9406 90 10, 9406 10 00, 9406 90 38; (ii) the following products are deleted: 9406 00 11, 9406 00 20, 9406 00 38; (c) point 3 is amended as follows: (i) the following products are inserted: 0403 10, 3925, 2204 21; (ii) the following product is deleted: 2204 29; (d) the following products are inserted in point 5: 1701, 2002 10, 2005 51 00, 2005 99 80, 3208, 3209, 3214 10 90, 3920 10, 3923 21, 4819 20 00.